Citation Nr: 9900497	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-12 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the veteran's Department of Veterans Affairs (VA) 
disability compensation is subject to recoupment of 
separation pay.


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to February 
1987 and from April 1991 to April 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 determination of the VA 
Regional Office (RO) that the veteran's disability 
compensation benefits would be withheld until the full amount 
of his separation pay of $10,721.97 was recovered.  A notice 
of disagreement was received in July 1996.  A statement of 
the case was issued in February 1997.  A substantive appeal 
was received from the veteran in April 1997.  A hearing was 
scheduled to be held before a member of the Board in 
Washington, D.C. in July 1998 but was canceled by the 
veteran. 

The veteran submitted a letter dated in December 1998 wherein 
he indicated that he no longer wished to pursue his claim on 
appeal.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that it does not have appellate 
jurisdiction to proceed with a review of this appeal.   


FINDINGS OF FACT

1.  A timely notice of disagreement and substantive appeal 
were received following a June 1996 determination by the RO 
that the veteran's disability compensation benefits would be 
withheld until the full amount of his separation pay of 
$10,721.97 was recovered.  

2.  The veteran subsequently submitted a written withdrawal 
of his appeal of this issue.


CONCLUSION OF LAW

The Board does not have appellate jurisdiction to consider 
whether the veteran's VA disability compensation is subject 
to recoupment of separation pay..  38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. §§ 20.101, 20.202, 20.204 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An veteran may withdraw his appeal in writing at any time 
before the Board of Veterans' Appeals promulgates a final 
decision.  38 C.F.R. § 20.204 (1998).  When a veteran does 
so, the withdrawal effectively creates a situation where 
there no longer exists any allegation of error of fact or 
law.  Consequently, in such an instance, the Board does not 
have jurisdiction to review the appeal.  A dismissal is 
appropriate in such a case.  38 U.S.C.A. § 7105(d) (West 
1991).  

As noted, the veteran has expressly withdrawn his appeal.  
This is certainly permissible under the Board's rules of 
practice so long as it is done in writing, which the veteran 
did.  38 C.F.R. § 20.204 (1998).  Given the veterans intent 
to withdraw as expressed in correspondence dated in December 
1998, further action by the Board is not appropriate.  
38 U.S.C.A. § 7105(d) (West 1991).  


ORDER

The appeal is dismissed.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
